ORDER

PER CURIAM.
Appellant, Gregory Rukavina, and respondent, Tim Fenton, entered into an oral partnership agreement for operating a trucking business. In order to purchase a truck and dump trailer, the parties signed a promissory note as makers/borrowers for $35,000. The note was secured by the truck and dump trailer, with Fenton also listed on the note as the lender. When the partnership dissolved, appellant Rukavina kept possession of the truck and orally agreed to make the payments. After default, respondent Fenton sold the truck and sought and obtained in a bench trial a deficiency judgment against appellant. The appellant claimed that: 1) the note was invalid because the parties failed to endorse; 2) the sale of the truck was not accomplished in a commercially reasonable manner; and 3) the trial court’s decision not to credit appellant for the $12,000 in note payments was in error. Affirmed. Rule 84.16(b).